Citation Nr: 1523958	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1979 to April 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

REMAND

Regrettably, a remand is necessary for further development of the Veteran's appeal for an increased disability rating for a low back disorder.  

First, the claims file shows that there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the claims file.  In a November 2009 correspondence, the Veteran indicated that had a claim pending before SSA for disability benefits.  No SSA records are within the claims file, and such records may be relevant.  On remand, the RO should obtain any relevant SSA records and associate them with the claims file.  

Next, the Veteran was afforded a VA examination for his low back in September 2010.  In that examination, the Veteran declined the examiner's request to measure the range of motion values of his thoracolumbar spine due to the pain he was experiencing in the same area.  This fact, taken in conjunction with the fact that the examination occurred nearly five years ago, leads the Board to find that a new examination to assess the current level of severity of the Veteran's low back disability is warranted.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (examination and/or opinion must be sufficient to ensure that the Board's evaluation of the claim will be a fully informed one so that the Board is not left to substitute its own medical opinion); Green v. Derwinski, 1 Vet.App. 121, 124 (1991) (the fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant administrative and medical records associated with any claim by the Veteran for disability or supplemental income benefits from the SSA regardless of whether the claim was granted. Associate any obtained records with the claims file. If no records are obtained, obtain a negative reply and associate such reply with the claims file.

2.  Schedule the Veteran for a VA examination to assist in determining the current level of severity of his low back disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.

3.  Then, readjudicate the claim on appeal. If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


